                                                                 1   Esther C. Rodriguez, Esq.
                                                                     Nevada Bar No. 6473
                                                                 2   RODRIGUEZ LAW OFFICES, P.C.
                                                                     10161 Park Run Drive, Suite 150
                                                                 3   Las Vegas, Nevada 89145
                                                                     702-320-8400
                                                                 4   info@rodriguezlaw.com
                                                                     Attorneys for Plaintiff
                                                                 5     Carol-Lyn Liddle
                                                                 6
                                                                 7                                 UNITED STATES DISTRICT COURT
                                                                 8                                         DISTRICT OF NEVADA
                                                                 9   CAROL-LYN LIDDLE, an individual,                    |       Case No.: 2:18-CV-00918-RFB-PAL
                                                                                                                         |
                                                                10                         Plaintiff,                    |
                                                                     v.                                                  |
                                                                11                                                       |
Rodriguez Law Offices, P.C.




                                                                     HARRY COWELL, an individual, ROCK VAULT |
                                                                12   TOURS, INC., a Delaware Corporation; DOE            |
                                                                     individuals 1 through 10; and ROE business entities |
                              10161 Park Run Drive, Suite 150




                                                                13   11 through 20.                                      |
                                 Las Vegas, Nevada 89145




                                                                                                                         |
                                    Fax (702) 320-8401
                                    Tel (702) 320-8400




                                                                14                         Defendant.                    |
                                                                                                                         |
                                                                15   __________________________________________ |
                                                                16                       STIPULATION AND ORDER EXTENDING TIME FOR
                                                                17                            PLAINTIFF’S RESPONSE TO DEFENDANTS’
                                                                18    MOTION TO DISMISS PLAINTIFF’S FIFTH CLAIM FOR RELIEF (FIRST REQUEST)
                                                                19          Plaintiff Carol-Lyn Liddle, and Defendants Harry Cowell and Rock Vault Tours, Inc.,
                                                                20   stipulate that Plaintiff shall file and serve her points and authorities in response to Defendants’
                                                                21   Motion to Dismiss filed on November 1, 2018 (ECF No. 20), on or before November 26, 2018.
                                                                22   ...
                                                                23   ...
                                                                24   ...
                                                                25   ...
                                                                26   ...
                                                                27   ...
                                                                28   ...

                                                                                                                      Page 1
                                                                 1   The date currently ordered for Plaintiff to file her response is November 15, 2018. The Court has
                                                                 2   not yet set a hearing date on the motion.
                                                                 3          IT IS SO STIPULATED this 14th day of November, 2018.
                                                                 4   RODRIGUEZ LAW OFFICES, P.C.                            HOLLAND & HART LLP
                                                                 5
                                                                 6   By: /s/ Esther C. Rodriguez, Esq.                      By: /s/ Matthew T. Cecil, Esq.
                                                                     Esther C. Rodriguez, Esq.                              Matthew T. Cecil, Esq.
                                                                 7   Nevada Bar No. 6473                                    Nevada Bar No. 9525
                                                                     10161 Park Run Drive, Suite 150                        9555 Hillwood Drive, 2nd Floor
                                                                 8   Las Vegas, Nevada 89145                                Las Vegas, Nevada 89134
                                                                     Attorneys for Plaintiff                                Attorneys for Defendants Cowell & Rock
                                                                 9   Carol-Lyn Liddle                                       Vault Tours, Inc.
                                                                10
                                                                11
Rodriguez Law Offices, P.C.




                                                                12
                              10161 Park Run Drive, Suite 150




                                                                13                                                ORDER
                                 Las Vegas, Nevada 89145

                                    Fax (702) 320-8401
                                    Tel (702) 320-8400




                                                                14          IT IS SO ORDERED.
                                                                15                                               ________________________________________
                                                                                                                 U.S. DISTRICT JUDGE
                                                                16
                                                                17                                                      November 19, 2018.
                                                                                                                 DATE: __________________________________
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                   Page 2
